Citation Nr: 1615655	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-27 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating greater than 0 percent from August 28, 2003 to September 18, 2005, greater than 10 percent from September 19, 2005 to May 13, 2010, and greater than 30 percent as of May 14, 2010, for a service-connected head injury with migraine headaches. 

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Sparker, Associate Counsel


INTRODUCTION

The Veteran served with Army National Guard of Georgia from August 1984 to
August 1990, with verified periods of active duty from May 20, 1985, to September 13, 1985, active duty for training (ACDUTRA) from August, 9, 1986, to August 23, 1986, and inactive duty for training (INACDUTRA) from October 11, 1986, to October 12, 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a hearing before the undersigned in October 2012.  A transcript is of record. 

The Board remanded this case in October 2012.  It now returns for appellate review. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, the Veteran's initial rating claim for migraine headaches must be remanded for further development to ensure that it is afforded every consideration. 

A VA examination was provided in March 2014 in accordance with the Board's October 2012 Remand and the VA's duty to assist under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. § 5103A (West 2002)); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Board finds that the opinion provided in the March 2014 examination report is not adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

There are several inconsistencies in the March 2014 VA examination.  The examiner annotated that he reviewed the Veteran's claims and noted that the Veteran was diagnosed with migraines in 2014.  A review of the Veteran's claims file shows that the Veteran was diagnosed with migraines as early as August 2005 and earlier treatment records show that he complained of headaches as early as July 1994.  Thus, because the examiner did not annotate the significantly earlier diagnosis date for migraine headaches, the Board is unable to determine whether the examiner accounted for the Veteran's complete migraine headache medical history in rendering his opinion.  

Then in the Traumatic Brain Injury (TBI) assessment section, the examiner noted that the Veteran complained of memory loss, yet later marked the area that there were no complaints of impairment of memory, attention, concentration, or executive functions.  At his October 2012 hearing, the Veteran plainly described experiencing memory loss, including misplacing objects.  Therefore, the Board notes a significant inconsistency that must be resolved during the new VA examination.  

Finally, the examiner stated that the Veteran met the criteria for a mild TBI with headaches which were as likely as not connected to his service connected head injury.  Yet, later in the same paragraph, the examiner stated that the Veteran's MRI indicated no traumatic injury to his brain but showed changes consistent with blood vessel disease, which the examiner did not further opine on.  These inconsistencies must be resolved and the examiner must further elaborate on any indicated blood vessel disease and its relationship to the Veteran's in-service TBI.

The Board notes the Veteran has also stated that his headaches have increased in severity since the last VA examination.  In his April 2015 statement, the Veteran's representative stated that at the March 2014 VA examination, the Veteran's headaches were not consistent with prostrating prolonged attacks, but that his migraine headaches had worsened since that time.  Given this statement, the Board finds that a new examination is warranted to assess the current severity of his condition.  

Further, additional attempts are warranted to obtain the Veteran's VA treatment records.

With respect to the claim for service connection for PTSD, the RO issued a rating decision denying this claim in June 2014.  The Veteran submitted a timely notice of disagreement in July 2014; however, he has not yet been provided with a statement of the case.  This should be accomplished on remand.  See 38 C.F.R. §§ 19.9(c), 19.26(d), 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's treatment records from the Charleston, South Carolina VA Medical Center dated from May 2003 to November 2003.  If no records for this specific time period are available, a negative reply is required.  

2.  Make arrangements to obtain the Veteran's complete treatment records from the Charleston, South Carolina VA Medical Center and the Savannah Outpatient Clinic dated from July 2015 forward.  

3.  After the above records have been obtained, schedule the Veteran for an appropriate VA examination of his migraine headaches and TBI.  The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review.

The examiner should use the appropriate Disability Benefits Questionnaire(s) (DBQs) to assess the severity of the Veteran's service-connected migraine headaches and TBI.  All symptoms and clinical findings associated with these two conditions must be reported in detail.  

The examiner should specifically identify the symptoms which result from the Veteran's service-connected migraine headaches as well as his in-service TBI as well assess the current severity of the Veteran's condition.  If the examiner is unable to disassociate nonservice-connected symptoms from the symptoms of the service-connected migraines or TBI, the examiner should so state.  

The examiner should also opine on the relationship between the Veteran's TBI and any blood vessel disease within the brain identified in his treatment records.  Specifically, the VA examiner should specify the likelihood (50 percent or greater probability) that any blood vessel disease within the brain is a residual of the Veteran's TBI.  

The examination report must include a complete rationale for all opinions and conclusions reached.

4.  After the VA examination has been completed, review the medical examination report to ensure that it adequately responds to the above instructions.  If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

5.  Send the Veteran notice of his right to elect de novo review of the June 2014 rating decision by a Decision Review Officer (DRO), or to proceed with the traditional appeal process.  After the Veteran has responded to the notice informing him of his right to de novo review by a DRO, or after the time period for response has elapsed, issue a statement of the case (SOC) addressing the service connection claim for PTSD.  Send copies of the SOC to the Veteran and his representative.  Inform him that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.

6.  Finally, after the above development and any other development that may be warranted based on additional information or evidence received is completed, readjudicate the claim for a higher rating for service-connected head injury with migraine headaches.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

